DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US20190371562  by Sinclair in view of US5504341 by Glavish 

Referring to the claim 1  Sinclair teaches. an apparatus (Fig 2), comprising: a drift tube assembly (Fig 2  item 210 and [0021], [0022]), arranged to transmit an ion beam [0022]), the drift tube assembly comprising: 
a first ground electrode (210); 
an RF drift tube (item 200) assembly, disposed downstream of the first ground electrode (item 210); and a second ground electrode (216), disposed downstream of the RF drift tube assembly, wherein the RF drift tube assembly defines a triple gap configuration (item 220, 222, 224 triple gap configuration paragraph [0024]); 

    PNG
    media_image1.png
    429
    462
    media_image1.png
    Greyscale


But Sinclair is silent on a resonator, the resonator comprising a toroidal coil. 
However, Glavish teaches the concept of using a toroidal drift tube concept a resonator, the resonator comprising a toroidal coil. 


Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the concept of toroidal coil as taught by Glavish and replace it in the resonator coil with toroidal shape in order to create effect acceleration on the beam as required by user application.

Referring to the claims 2,  Modified reference of Sinclair in view of  Glavish teaches the apparatus of claim 1, further Glavish teaches the toroidal coil having a first half and a second half, the first half comprising a first number of turns, equal to a second number of turns of the second half (Fig 4 and Column 7 lines 34 to 43). 

	
    PNG
    media_image2.png
    389
    419
    media_image2.png
    Greyscale


Referring to the claims 3,  Modified reference of Sinclair in view of  Glavish teaches the apparatus of claim 1 both are silent on the toroidal coil defining an elliptical cross-section.  However, it is within the scope of the art and a person with ordinary skill can design the Toroidal coil based on the requirements of the user in various shapes.
both are silent on the toroidal coil defining an elliptical cross-section.  However, it is within the scope of the art and a person with ordinary skill can design the Toroidal coil based on the requirements of the user in various shapes.

Referring to the claims 4,  Modified reference of Sinclair in view of  Glavish teaches the apparatus of claim 1, but both are silent on  the toroidal coil defining a D-shaped cross-section. However, it is within the scope of the art and a person with ordinary skill can design the Toroidal coil based on the requirements of the user in various shapes.

Referring to the claims 5,  Modified reference of Sinclair in view of  Glavish teaches the apparatus of claim 1, further Glavish teaches the toroidal coil comprising an electrically conductive tube, having a constant tube diameter. (See Fig 4  and column 7 lines 34 to 43 where Glavish teaches on how to design toroidal tube). 

Referring to the claim 9  Sinclair teaches an ion implanter (Fig 1 and paragraphs [0017]-[0019]), comprising: an ion source to generate an ion beam; and a linear accelerator, to transport and accelerate the ion beam, the linear accelerator comprising a plurality of acceleration stages, wherein a given acceleration stage of the plurality of acceleration stages comprises: an RF power assembly, arranged to output an RF signal; a drift tube assembly, arranged to transmit the ion beam, and coupled to the RF power assembly, the drift tube assembly defining a triple gap configuration; and a resonator, 


    PNG
    media_image3.png
    449
    798
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    383
    781
    media_image4.png
    Greyscale

The coil first end, connected to a first RF drift tube of the drift tube assembly, and a second end, connected to a second RF drift tube of the drift tube assembly. (See Fig 2 and paragraphs [0021]-[0024]).
But Sinclair is silent on the resonator comprising a toroidal coil, the toroidal coil having a first end, connected to a first RF drift tube of the drift tube assembly, and a second end, connected to a second RF drift tube of the drift tube assembly.
However, Glavish teaches, on the resonator comprising a toroidal coil (See abstract and claim 1 and Fig 1-5), the toroidal coil having a (See Fig 8a and column 7 lines 44 to 51).


    PNG
    media_image5.png
    496
    479
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    514
    553
    media_image6.png
    Greyscale


Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the concept of toroidal coil as taught by Glavish and replace it in the resonator coil with toroidal shape in order to create effect acceleration on the beam as required by user application.

Referring to the claim 11,  Modified reference of Sinclair in view of  Glavish teaches the ion implanter of claim 9, both are silent on the toroidal coil defining an elliptical cross-section.  However, it is within the scope of the art and a person with ordinary skill can design the Toroidal coil based on the requirements of the user in various shapes.

Referring to the claims 12,  Modified reference of Sinclair in view of  Glavish teaches the ion implanter of claim 9, but both are silent on  the toroidal coil defining a D-shaped cross-section. However, it is within the scope of the art and a person with ordinary skill can design the Toroidal coil based on the requirements of the user in various shapes.

Referring to the claims 13,  Modified reference of Sinclair in view of  Glavish teaches the ion implanter of claim 9, further Glavish teaches the toroidal coil comprising an electrically conductive tube, having a constant tube diameter (See Fig 4  and column 7 lines 34 to 43 where Glavish teaches on how to design toroidal tube). 

Allowable Subject Matter

Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 17 the closest prior art of record fails to teach an exciter coil, disposed inside the toroidal coil, the exciter coil having a first leg connected to ground and a second leg coupled to receive RF power.  Hence, claims 17-20 are allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 3-5, 8, 9, 11-13, are rejected.

Claims 6-8, 14 -16 are objected  are objected.

Claims 17-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844
8/13/2022